Citation Nr: 9923823	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for low back pain 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.
This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).   

An August 1998 rating decision granted an increased 
evaluation of 20 percent for the veteran's service-connected 
low back disability, effective July 30, 1997, because VA 
examination in July 1998 showed objective evidence of painful 
motion.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected low back pain is manifested by 
moderate functional loss with slight limitation of flexion 
and slight limitation of lateral flexion and rotation of the 
lumbar spine. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for low back pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292-5295 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from March 1952 to March 1954.  
Service connection was established for a gunshot wound to the 
left foot by rating decision dated in November 1974.  Service 
connection was established for low back pain secondary to the 
service-connected gunshot wound by rating decision dated in 
October 1994.  The rating decision established a 10 percent 
evaluation based on an August 1994 VA examination report that 
indicated that the veteran could flex his lumbar spine to 90 
degrees, extend it to 20, flex 30 degrees to the left, 25 to 
the right, and rotate 35 degrees left and 30 right.  The 
evaluation was continued by rating decisions in March 1995 
and January and April 1996.  

In July 1997 the veteran submitted a request to "reopen" 
his service-connected low back pain claim.

VA treatment notes dated from October 1996 to August 1997 are 
negative for complaints or treatment of the veteran's back 
disability.

A VA orthopedic examination report dated in February 1998 
states that the veteran complained of chronic low back pain 
without radiation, but with stiffness and a lack of 
endurance.  He was taking muscle relaxants and Motrin three 
times a day.  He complained of daily flare-ups that required 
resting for half an hour and of pain on lifting or increased 
exertion.  He was using a cane because of instability of his 
left leg.  

On examination he could flex his lumbar spine to 90 degrees, 
extend to 30 degrees, and flex 30 degrees to the left and 30 
degrees to the right.  Straight leg raising was negative both 
sitting and supine.  His strength was 5/5 in both lower 
extremities.  Dorsiflexion of the great toes against 
resistance was negative bilaterally.  His sensory function 
was grossly intact.  The examiner's diagnosis was chronic low 
back pain.  

A VA orthopedic examination report dated in July 1998 states 
that the veteran could rotate his back to 30 degrees with 
pain.  He could bend his back to 40 degrees each way with 
pain.  Pain limited his flexion to 88 degrees.  He had a 
sensory deficit on the right side that the examiner 
attributed to a cerebrovascular accident instead of lumbar 
radiculopathy.  There was no postural fixed deformity or 
abnormality of the musculature of the veteran's back.  The 
diagnosis was degenerative joint disease of the lumbar spine 
with at least moderate functional loss.

The most recent X-ray was taken in February 1998.  It reveals 
a remote compression of the L1 vertebral body without 
displacement.  Thoracic spurring was noted as being unchanged 
since November 1995.  Minimal disc space narrowing at L3-L4 
was the same as on previous films.  There was moderate 
degenerative spurring throughout the entire lumbar spine.  
The radiologist's impression was remote compression of L1 
unchanged since 1995, unchanged degenerative spurring.  

Analysis


A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board of Veterans" Appeals 
(Board) is also satisfied that all relevant facts pertinent 
to this issue have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by law.  38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's low back pain, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. 4.71a, Diagnostic Code § 5003 (1998).

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1998).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (1998).

Lumbosacral strain, severe, manifested by listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion a 10 percent 
rating is warranted.  For lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is for 
assignment.  Diagnostic Code 5295 (1998).

The Board initially notes that although the veteran has 
apparent neurological symptoms, there is no medical evidence 
linking those symptoms to the service-connected low back 
pain, either as direct symptoms or as symptoms of a separate 
disorder that is otherwise related to the low back pain.  The 
July 1998 examiner specifically found them to be related to 
the veteran's cerebrovascular accident rather than any 
service-connected disability.  Therefore, the neurological 
symptoms may not be considered for purposes of determining 
the appropriate disability rating for the low back pain.  
Consequently, an evaluation in excess of 20 percent is not 
warranted under the provisions of Diagnostic Code 5293.

Since there is no evidence of muscle spasm on forward 
flexion, an evaluation in excess of 20 percent is also not 
warranted under the provisions of Diagnostic Code 5295.  With 
respect to Diagnostic Code 5292, the Board notes that VA 
examination in February 1998 revealed normal flexion and only 
slightly limited extension and lateral flexion.  In July 1998 
the veteran had almost total flexion even with pain, slightly 
limited rotation and normal lateral flexion.  Although the 
limitations were slight, even accounting for pain, the 
examiner characterized the disability as at least moderate.  
Therefore, an evaluation in excess of 20 percent is also not 
warranted under the provisions of Diagnostic Code 5292.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  The veteran's 
current 20 percent evaluation is an increased evaluation 
granted by rating decision in August 1998 due to the July 
1998 findings of at least moderate functional loss due to 
pain.  However, the veteran was able to flex to 88 degrees 
before pain prevented him from further flexion during the 
July 1998 VA examination, and had rotation to 30 degrees and 
bilateral side bending to 40 degrees.  Since the veteran is 
already receiving an increased evaluation of 20 percent under 
the code for loss of motion, due to functional loss, and 
there is no evidence of severe loss of motion, even when 38 
C.F.R. §§ 4.40 and 4.45 are taken into consideration, the 
Board finds that the veteran's disability picture does not 
approximate the criteria necessary for a higher disability 
evaluation for his low back pain.  38 C.F.R. § 4.7.  
Therefore, the Board is compelled to conclude that the weight 
of the evidence is against the veteran's claim and that an 
increased evaluation for low back pain is not warranted.  The 
Board has carefully reviewed the entire record in this case; 
however, the Board does not find the evidence to be so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for low back pain is 
denied. 



		
	JAMES W. LOEB 
	Acting Member, Board of Veterans' Appeals




